UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 10-7662


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

MICHAEL LEROY DARITY,

                Defendant - Appellant.



Appeal from the United States District Court for the Western
District of North Carolina, at Asheville. Martin K. Reidinger,
District Judge. (1:95-cr-00132-MR-1)


Submitted:   April 28, 2011                   Decided:   May 3, 2011


Before DAVIS, KEENAN, and WYNN, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Michael Leroy Darity, Appellant Pro Se.      Amy Elizabeth Ray,
Assistant United States Attorney, Asheville, North Carolina, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Michael   Leroy     Darity       appeals   the    district     court’s

order denying relief on his motion for modification of sentence,

18 U.S.C. § 3582(c) (2006).           We have reviewed the record and

find   no   reversible    error.      Accordingly,       we     affirm    for   the

reasons stated by the district court.              United States v. Darity,

No. 1:95-cr-00132-MR-1 (W.D.N.C. Nov. 12, 2010).                       We dispense

with oral argument because the facts and legal contentions are

adequately    presented    in   the   materials        before    the    court   and

argument would not aid the decisional process.

                                                                          AFFIRMED




                                         2